              Case 1:18-cr-00392-GLR Document 30 Filed 04/19/19 Page 1 of 1
                                                       U.S. Department of Justice
                                                       United States Attorney
                                                       District of Maryland

Paul Riley                                             Suite 400                      DIRECT: 410-209-4959
Assistant United States Attorney                       36 S. Charles Street             MAIN: 410-209-4800
Paul.Riley @usdoj.gov                                  Baltimore, MD 21201-3119          FAX: 410-962-3091



                                                                          April 19, 2019
BY ECF

The Honorable George L. Russell III
United States District Judge
United States District Court for the District of Maryland
101 West Lombard Street
Baltimore, MD 21201

Re:        United States of America v. Reginald Kelso Ricks,
           Crim. No. GLR-18-392

Dear Judge Russell:

       I write on behalf of the Government in the above-referenced matter to ask that the Court
extend the deadline for the filing of the government’s sentencing memorandum from today, April
19, 2019, to Monday, April 22, 2019. See ECF No. 27.
        Due to the press of obligations for other cases and the fact that I am currently out of the
office with an illness, I have not yet finalized the Government’s sentencing memorandum. I
have conferred with Ms. Newberger, Defendant’s counsel, concerning my request for an
extension of the filing deadline to April 22, 2019; she informed me that she consents to my
request.
      Accordingly, I respectfully request that the Court extend the deadline for the filing of the
Government’s sentencing memorandum from April 19, 2019 to April 22, 2019.


                                                       Respectfully submitted,

                                                       Robert L. Hur
                                                       United States Attorney

                                                         /s/
                                               By:     Paul A. Riley
                                                       Assistant United States Attorney

CC: All counsel (by ECF)
